Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/08/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 1/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,333,622 has been reviewed and is accepted. The terminal disclaimer has been recorded.
 
Response to Arguments
Applicant’s arguments, see pages 13-14, filed 1/08/2021, with respect to claims 1, 9, and 16 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
Applicant’s arguments, see page 15, filed 1/08/2021, with respect to claims 1-2, 6-14, 16, 18, and 20 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowable over prior art of record (in particular, LEE et al. (US 2017/0104563); Huang et al. (US 2009/0185501); ADACHI et al. (US 2017/0188390)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below.
 
Regarding claims 1, 9, and 16, “wherein the at least a first OFDMA RU is configured to include a plurality of the feedback responses including at least a first feedback response from a first other wireless communication device as specified by agreed-upon parameters for the first other wireless communication device to encode the first feedback response and at least a second feedback response from a second other wireless communication device as specified by agreed-upon parameters for the second other wireless communication device to encode the second feedback response, and wherein the agreed-upon parameters for the first other wireless communication device specify at least one of a first OFDMA subcarrier set within the first OFDMA RU to be used by the first other wireless communication device to provide a first feedback response value and a second OFDMA sub-carrier set within the first OFDMA RU to be used by the first other wireless communication device to provide a second feedback response value." in combination with other limitations recited in claims 1, 9, and 16.
 Note a new closet prior art, HEDAYAT (US 2016/0119927), discloses  method for a wireless communications system in which an access point wirelessly communicates with a plurality of stations over a wireless channel includes transmitting a frame, including a schedule, from the access point to a plurality of stations, the schedule including assignments of one or more sub-bands in at least one sub-channel of the wireless channel to each station in the plurality of stations; each station in the plurality of stations uses the assigned sub-band for a multi-user, simultaneous communication with the access point.
However, HEDAYAT fails to disclose or render obvious the above italic limitations as claimed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469